Citation Nr: 0805027	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  97-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
trauma to the left testicular area, status-post incision and 
hematoma drainage.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty for training from September 
1976 to January 1977. This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied the benefit 
sought on appeal.

In August 2004, the Board denied a compensable evaluation for 
the disability at issue.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2007 Memorandum Decision, the Court vacated the 
Board's decision and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In August 2007, the veteran's attorney submitted to the Board 
VA treatment records dated in 2006 and 2007 without a waiver 
of consideration of this evidence by the agency of original 
jurisdiction (AOJ).  The Board solicited such a waiver by a 
letter dated in October 2007, but no reply has been received.  
Consequently, the appeal must be returned to the AOJ for 
consideration of the additional evidence. See 38 C.F.R. 
§ 20.1304(c).

In its February 2007 Memorandum Decision, the Court 
specifically noted that the Board should consider whether, in 
addition to pain, the medical evidence of "a 'punctate 
calcification' of the left testicle and a 'cystic structure 
associated with the epididymal head ... [that] may be post 
traumatic in this setting of previous trauma'" provide a 
basis for assignment of a disability evaluation using a 
diagnostic code other than one for scarring.  Slip op. at 3.

The last VA examination in the record was performed in July 
2003, and the most recent VA treatment records, other than 
the 2006 and 2007 records submitted by the veteran's 
attorney, are dated in 2003.  To comply with the Court's 
decision, the veteran should be examined to determine whether 
there are any disabling manifestations of the service-
connected residuals of trauma to the left testicular area, 
status-post incision and hematoma drainage, including the 
calcification and cystic structure noted by the Court.  In 
addition, copies of the VA treatment records between 2003 and 
2006, and since June 2007, should be associated with the 
claims folder.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that there have been several decisions 
by the Court since the Board's decision in August 2004 
concerning the proper notice to be given pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), and Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  The veteran will have an opportunity 
to receive the specific notice required by the Court's 
decisions.

Accordingly, the case is REMANDED for the following action:

1. Give the veteran updated notice 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including the 
specific notice required by Dingess and 
Vazquez-Flores, supra.

2.  Obtain records of relevant VA 
treatment since July 2003. 

3.  Schedule the veteran for an 
examination to show the disabling 
manifestations of his service-connected 
residuals of trauma to the left testicular 
area, status-post incision and hematoma 
drainage, including the calcification and 
cystic structure noted by the Court.  The 
veteran's claims folder should be 
available to the examiner for review.  


4.  Consider the veteran's claim for 
increase in light of all of the evidence 
received since the last supplemental 
statement of the case in 2003.  If the 
benefits sought by the veteran are not 
granted, give the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



